TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00419-CV


                               Trayce Castillo Goode, Appellant

                                                 v.

                                     Brenda Lanig, Appellee




                 FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 90682, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 7, 2020. On January 21, 2021,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by February 1, 2021, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Prosecution

Filed: March 2, 2021